Opinión disidente del
Juez Asociado Señor Alonso Alonso,
a la cual se une el Juez Presidente Señor Pons Núnez.
La intervención judicial en este caso, a escasamente diez y ocho (18) días de celebrarse las primarias y ausente una clara y opresiva violación constitucional, no es prudente ni se justifica.
A escasamente diez y ocho (18) días de la celebración de las primarias de los partidos políticos, la mayoría de este Tribunal cambia el proceso de votación provisto por la ley y por la reglamentación de la Comisión Estatal de Elecciones (C.E.E.) de colegio cerrado a uno de colegio abierto. De-vuelve, además, el caso al Tribunal Superior, Sala de San Juan, para que éste dilucide cualquier controversia que dicho cambio pueda ocasionar.
La impugnación constitucional ha llegado a nosotros a tan corto plazo de la fecha fijada para la celebración de dichas primarias que los procesos preparatorios para las mismas se han hecho según el sistema de colegio cerrado.
La intervención judicial en el curso normal de este pro-ceso de trascendencia y profunda significación social no debe ser obtenida en fecha tan cercana de la celebración de las primarias, sino sólo como urgente y extraordinario remedio ante una clara y opresiva violación constitucional. En el pre-sente caso no se ha demostrado que esa sea la situación. P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 263 (1980); Reynolds v. Sims, 377 U.S. 533 (1964).
En su comparecencia ante nos la C.E.E. sostuvo que no se cuenta con suficiente tiempo con anterioridad al 12 de ju-*490nio de este año para celebrar las primarias bajo el colegio cerrado y proveer para el voto preferente y ausente de de-terminados electores. Por ello, este Tribunal ordena la cele-bración de primarias mediante colegio abierto.
Las medidas tomadas alteran significativamente los pro-cesos provistos en la Ley de Primarias y en la Ley Electoral. Desde hace cinco (5) meses la C.E.E. aprobó un reglamento para las primarias. También ha aprobado un manual de pri-marias. Ambos instrumentan el colegio cerrado que dispone la ley.
Todas las instituciones, organismos y candidatos, entre otros, han hecho sus preparativos para las primarias en base a las disposiciones legales y reglamentarias vigentes. Las instrucciones dadas a los funcionarios de colegio y a los par-tidos políticos están diseñadas para el funcionamiento de un sistema de colegio cerrado.
Ahora de forma repentina se cambia toda la planificación, diseño e instrumentación del método de votación establecido por la Asamblea Legislativa en 1980 y en 1984. Las conse-cuencias y el alcance de este cambio de sistema de votación no son previsibles. Sus efectos están por verse.
Por último, pero no menos importante, es altamente pre-ocupante que se le conceda facultad al tribunal de instancia para que dilucide las controversias que este cambio conlleva. Se coloca en manos de un tribunal de instancia dilucidar con-troversias que surgirán del disloque que provoque el cambio ordenado. Los tribunales de justicia están para resolver casos y controversias, no para administrar un sistema electoral. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958); Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988).